

113 HR 3493 IH: Servicemembers Transition Improvement Act of 2013
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3493IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mr. Walberg introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require a pilot program on the provision of certain information to State veterans agencies to facilitate the transition of members of the Armed Forces from military service to civilian life.1.Short titleThis Act may be cited as the Servicemembers Transition Improvement Act of 2013.2.Pilot program on provision of certain information to State veterans agencies to facilitate the transition of members of the Armed Forces from military service to civilian life(a)Pilot program requiredCommencing not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of providing the information described in subsection (b) on members of the Armed Forces who are separating from the Armed Forces to State veterans agencies as a means of facilitating the transition of members of the Armed Forces from military service to civilian life.(b)Covered informationThe information described in this subsection with respect to a member is as follows:(1)Department of Defense Form DD 214.(2)A personal email address.(3)A personal telephone number.(4)A mailing address.(c)Voluntary participationThe participation of a member in the pilot program shall be at the election of the member.(d)Form of provision of informationInformation shall be provided to State veterans agencies under the pilot program in digitized electronic form.(e)Use of informationInformation provided to State veterans agencies under the pilot program may be shared by such agencies with appropriate county veterans service offices in such manner and for such purposes as the Secretary shall specify for purposes of the pilot program.(f)ReportNot later than 15 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the pilot program. The report shall include a description of the pilot program and such recommendations, including recommendations for continuing or expanding the pilot program, as the Secretary considers appropriate in light of the pilot program.